Citation Nr: 9925761	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1954.

This appeal arose from an October 1996 rating decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in April 1998 and was remanded for 
further development.  The case was returned to the Board in 
August 1999.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran's current left knee disability is related to 
his period of active military service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the residuals of a left knee injury has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the National Personnel Records Center 
(NPRC), in response to a VA request, indicated in July 1996 
that the veteran's service medical records were not on file 
and may have been destroyed in a 1973 fire.  Following a 
second request, NPRC responded in December 1998 that clinical 
records could not be reconstructed.  A request for a search 
of alternate medical sources was initiated by the VA.  NPRC 
responded in March 1999 that a search of the sick reports 
covering the period from November 30, 1950, through March 
1951, from the squadron to which the veteran was assigned, 
showed no remarks regarding injury of the veteran.  A request 
for a search for the veteran's medical records from the VA 
Medical Center, Lakeside, for 1955 also met with negative 
results.

At the time of a May 1996 VA orthopedic examination, the 
veteran reported that in 1951, while jumping over a ramp, he 
landed and twisted the left knee.  He indicated that he was 
placed in traction, had swelling of the knee and received 
tapping of the fluid.  He related that, on and off, he had a 
problem with the knee until two years ago when he started to 
have more frequent problems with the knee giving out on him.  
He reported that two months ago tests had shown degeneration 
of the cartilage and that some arthritis had set in.

On examination, it was observed that the veteran seemed to 
have medial instability of the left knee when he walked.  He 
squatted three-fourths of the way due to pain and pressure-
like sensation on the medial aspect of the knee.  The range 
of motion of the left knee included flexion to 110 degrees 
and full extension with crepitation and pain.  There was 
noted to be no laxity of the knee joint, strength was five 
out of five and there was no sensory impairment.

The impression on X-ray examination was degenerative joint 
disease, possible partial medial collateral ligament 
calcification and mildly displaced fracture of the proximal 
medial tibial shaft.  The diagnoses were history of injury, 
left knee, with damage to the cartilage due internal 
derangement, now with instability of the left knee, pain on 
weight-bearing and limitation of range of motion.

A hearing on appeal before the undersigned Acting Board 
Member was conducted in September 1997.  The veteran 
testified that he injured the left knee during basic training 
sometime between the first part of December 1950 and the 
middle of January 1951.  He stated that he was in traction 
for a number of days following the injury, that the knee 
swelled to twice the normal size and that fluid was tapped 
twice.  He indicated that he first sought treatment at what 
is now the VA Medical Center, Lakeside, in 1955 after his 
knee gave out and again sought treatment in 1996.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), lay observation is competent.  If 
chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see Jones v. Brown, 7 Vet. App. 
134 (1994) (citing Grottveit in holding that secondary 
service connection claim for glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
the residuals of a left knee injury.  In this case the 
veteran has contended that the claimed disability was 
directly incurred while in service.  He has testified that he 
sustained the injury during basic training and that he had 
problems with the knee shortly after service.  Considering 
the evidence of record in this case, the Board finds that 
this claim for service connection is not well grounded.

While the veteran has maintained that his current left knee 
disability is related to events in service and he is 
certainly competent to describe his immediate symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorder and the 
cause to which it have been attributed by the veteran.  
Although the veteran testified to the cause of this 
disability, he has not submitted any competent evidence, such 
as a physician's opinion, confirming this.  The VA examiner 
noted the history of the injury given by the veteran and made 
a current diagnosis; the examiner did not relate the 
veteran's current left knee disability to an injury in 
service.  The veteran's personal opinion as to the 
relationship between the claimed disorder and service is not 
competent medical evidence required of a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for the residuals of a left knee injury.  38 
U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  See Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that he has the 
claimed disorder that is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of this claim of entitlement 
to service connection for the claimed disorder on grounds 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  That is because in assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

